Citation Nr: 1413152	
Decision Date: 03/27/14    Archive Date: 04/08/14

DOCKET NO.  07-30 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for residuals of osteomyelitis with T9 paraspinal abscess as caused by VA gallbladder surgery or VA hospital care.


REPRESENTATION

Appellant represented by:	J. Myers Morton, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Buchs, Associate Counsel
INTRODUCTION

The Veteran, who is the appellant, served on active duty from March 1967 to October 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, in which the RO denied compensation under 38 U.S.C.A. § 1151.

The Veteran testified at an RO hearing before a Decision Review Officer (DRO) in October 2008.  A copy of the transcript has been associated with the claims file.

The Veteran appealed a March 2009 Board decision denying compensation under 38 U.S.C.A. § 1151 to the United States Court of Veterans Appeals (Court), which vacated and remanded the decision.  Following the Court decision, the Board remanded the case to the RO for further development in line with the decision of the Court.  The Board finds that the development required by the November 2011 remand has been substantially completed.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).

The Board has reviewed the Veteran's physical claims file and both the Veterans Benefits Management System and "Virtual VA" files to ensure a complete review of the evidence in this case.


FINDINGS OF FACT

1.  The Veteran's osteomyelitis was present prior to admission to the VA Medical Center (VAMC) in July 2006.

3.  The Veteran underwent gallbladder surgery in July 2006 from which no additional disability resulted.

3.  Osteomyelitis with T9 paraspinal abscess is not a result of carelessness, negligence, lack of proper skill, error in judgment, similar instance of faulty by VA, or by an event not reasonably foreseeable, due to a VA treatment performed in and around the Veteran's July 5, 2006, gallbladder surgery.


CONCLUSION OF LAW

The criteria for entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for an additional disability of residuals of osteomyelitis with T9 paraspinal abscess as caused by VA gallbladder surgery or VA hospital care have not been met.  38 U.S.C.A. § 1151 (West 2002 & Supp. 2013); 38 C.F.R. § 3.361 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2013).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and representative, if any, of (1) information and evidence not of record that is necessary to substantiate the claim; (2) information and evidence that the VA will seek to provide; and (3) information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  The Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  VCAA notice should be provided to the claimant before the initial unfavorable RO decision on a claim for VA benefits.  38 C.F.R. § 3.159(b)(1); Peligrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Notice was provided to the Veteran in October 2006, prior to the initial adjudication of the claim in December 2006, and Dingess notice was provided in September 2007.  The Veteran was provided notice regarding the information and evidence needed to substantiate a claim for compensation under 38 U.S.C.A. § 1151, as well as of VA's and the Veteran's respective duties for obtaining evidence.  Dingess notice included provisions for disability ratings and for the effective date of the claim.  In addition to VCAA notice, a Statement of the Case was provided to the Veteran in September 2007 and Supplemental Statements of the Case were provided in December 2008 and November 2013.  Thus, the Board concludes that VA satisfied its duty to notify the Veteran.

With respect to the duty to assist, VA treatment records have been associated with the claims file.  In August 2007, a VA examiner provided an adequate examination and opinion regarding the Veteran's claim for entitlement to compensation under 38 U.S.C.A. § 1151.  See England v. Shinseki, No. 09-2264, 2011 WL 761218, at *6 (Ct. Vet. App. Feb. 25, 2011).  The VA physician reviewed the Veteran's claims file, performed a physical examination, and noted a diagnosis of osteomyelitis.  The VA examiner provided a thorough rationale for his conclusion and offered an alternative "more plausible" medical explanation.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Additionally, in March 2013 a VAMC Infectious Medicine Section Chief, who treated the Veteran, clarified his medical opinion dated September 2006 regarding the Veteran's osteomyelitis.  

As discussed above, the Veteran was afforded the opportunity to testify before a DRO in October 2008.  The Veteran did not request a Board hearing.

The Board finds that all necessary assistance has been provided to the Veteran.  The Veteran has not suggested the existence of any additional relevant evidence which has not been obtained.  No further assistance to the Veteran with the development of evidence is required.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).

38 U.S.C.A. § 1151 Compensation Laws and Regulations

Under the provisions of 38 U.S.C.A. § 1151, if VA hospitalization or medical or surgical treatment causes additional disability which is not the result of the veteran's own willful misconduct or failure to follow instructions, disability compensation may be awarded for a "qualifying additional disability" in the same manner as if the additional disability were service connected.  See 38 C.F.R. § 3.361.

If additional disability is present, two principal criteria apply in determining whether it is compensable within the ambit of 38 U.S.C.A. § 1151.  First, the additional disability may qualify for compensation if the disability is not the result of the veteran's willful misconduct and the disability was caused by hospital care, medical or surgical treatment, or examination provided under the laws administered by VA.  Second, in order to constitute a qualifying additional disability, the proximate cause of the additional disability must have been (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the facility furnishing the care, treatment, or examination, or (2) an event not reasonably foreseeable.  These provisions of law apply to claims received by VA on or after October 1, 1997.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361(a).

To determine whether an additional disability was caused by medical treatment, VA compares the veteran's condition immediately before the beginning of such treatment to his condition thereafter.  To establish causation, the evidence must show that the treatment resulted in the veteran's additional disability.  Merely showing that a veteran received care, treatment, or examination and that the veteran has an additional disability does not establish cause.  Disability that is due to the continuance or natural progress of the disease is not due to VA treatment unless VA's failure to timely diagnose and properly treat the disease or injury proximately caused the continuance or natural progress.  38 C.F.R. § 3.361(b), (c).

To establish that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part in furnishing medical treatment proximately caused a veteran's additional disability, it must be shown that the medical treatment caused the additional disability, and that VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or that VA furnished the medical treatment without the veteran's informed consent.  Whether the proximate cause of a veteran's additional disability or death was an event not reasonably foreseeable is in each claim to be determined based on what a reasonable health care provider would have foreseen.  38 C.F.R. § 3.361(d).  To determine whether there was informed consent, VA will consider whether the health care provider substantially complied with the requirements of 38 C.F.R. § 17.32 (2013).  Minor deviations from the requirements of 38 C.F.R. § 17.32 that are immaterial under the circumstances of a case will not defeat a finding of informed consent.

Regulations further provide that compensation is not payable for the necessary consequences of VA treatment properly administered with the express or implied consent of the veteran or, in appropriate cases, the veteran's representative.  "Necessary consequences" are those which are certain or intended to result from the treatment provided.  Consequences otherwise certain or intended to result from treatment will not be considered uncertain or unintended solely because it had not been determined, at the time consent was given, whether that treatment would, in fact, be administered.  38 C.F.R. § 3.361.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25   (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Entitlement to 38 U.S.C.A. § 1151 Compensation

The Veteran specifically contends that either: 1) the VAMC was careless in failing to address the infected IV site for five days; or 2) it was not reasonably foreseeable that a disc in the Veteran's back would be destroyed from a staph (staphylococcal) infection caused from an IV site.  See Morton & Morton, PLLC, written statement dated October 20, 2008.  The Veteran testified at an RO Hearing that his arm became red and swollen the day after the IV was put in and his arm stayed red and swollen until the IV was taken out when he was discharged.  See RO Hearing Transcripts, at 12, October 20, 2008.  He further testified that he expressed his concern about his arm being red and swollen, and pus draining from his vein when the IV was removed, to the VA nurses; however, the Veteran does not remember if he told the VA doctors.  Id., at 12-14.  The Veteran also testified that he started having back pain when he woke up from surgery.  Id., at 10.  The Veteran also submitted written statements signed by his wife and daughter indicating a VA physician told the three of them that it was the VA's "fault that [the Veteran] contracted a staph infection during gallbladder surgery, and the staph infection destroyed [the Veteran's] disc between T8 and T9 vertebras."

The Board finds that the weight of the evidence, lay and medical, demonstrates that the Veteran underwent gallbladder surgery in July 2006 from which no additional disability resulted and that osteomyelitis with T9 paraspinal abscess is not a result of carelessness, negligence, lack of proper skill, error in judgment, similar instance of faulty by VA, or by an event not reasonably foreseeable, due to a VA treatment performed in and around the Veteran's July 5, 2006, gallbladder surgery.

The Veteran was admitted to a VAMC on July 4, 2006, with a diagnosis of cholelithiasis, and an IV was started.  The VA admission report recorded that the Veteran had negative history for "anything else" except some back pain, which the Veteran was told might have been a pulled muscle.  VA nursing notes consistently report from July 4, 2006, to July 7, 2006, that the Veteran's skin was warm, dry and intact.  Multiple entries in the VA nursing notes during this time period also indicate the Veteran's IV site was clear with no signs of redness or infiltration.  The July 7, 2006 VA nursing discharge note reports the IV access was removed and the patient's skin was intact.

The Veteran was provided a VA examination in August 2007.  The VA examiner reviewed the Veteran's medical records, examined the Veteran, and confirmed the diagnosis of osteomyelitis.  The August 2007 VA examiner opined that osteomyelitis is less likely as not (less than 50/50 probability) caused by or a result of infected IV during hospitalization for gallbladder surgery.  The VA examiner explained that an infected IV would demonstrate signs of infection including erythema, purulence, induration, or phlebitis requiring treatment; however, there is no mention of this in the medical record.  Additionally, the VA examiner opined that acute cholecystitis, also present at this time, could seed hematogenously and result in osteomyelitis, and that this seemed like a more plausible explanation medically.  See VA Compensation and Pension Exam Report, dated August 4, 2007.

The Veteran also submitted a medical opinion, dated September 2006, from a VAMC Infectious Disease Section Chief (Section Chief) who treated him for osteomyelitis after his July 2006 gallbladder surgery.  The VAMC Section Chief's opinion related the Veteran's osteomyelitis to an injury, disease, or event in service.  See Medical Opinions by VA Providers for VARO Claims (MRC 136-01-908), dated September 21, 2006.  In August and September 2007, the VA received multiple written statements from the Veteran describing the VAMC Section Chief as an "expert" in the study of etiologies of disease and nosocomial infections, and requesting review of the Section Chief's September 2006 medical opinion.  See VA Forms 21-4138, dated August and September 2007, and VA Form 9, dated September 2007.

In March 2013, the VAMC Section Chief clarified his opinion.  The Section Chief stated that the Veteran had a T9 vertebral osteomyelitis due to a staph infection diagnosed in the two weeks after his gallbladder surgery.  The Section Chief further noted that the proximity to surgery and the Veteran's claim of an IV infection led him to determine that the osteomyelitis infection was at least as likely as not to be related to the Veteran's hospitalization/surgery.  Upon further review of the Veteran's record, however, the Section Chief opined that it is "quite clear that [the Veteran's] vertebral osteomyelitis was present upon his presentation with gallstones in July 2006, as evidenced by radiographic findings showing bony destruction.  See Abdomen CT (X-ray computed tomography) with Contrast, dated July 3, 2006 ("On one of the images the underlying thoracic vertebral body shows some lucent areas and possibility of invasion of the bone cannot be completely excluded at this time.  Patient may need a bone scan to evaluate for spine involvement.")  Therefore, the VAMC Section Chief concluded that the Veteran's osteomyelitis was not the result of an event intra- or post-operatively of his July 2006 VA gallbladder surgery.  

The Board finds that the VA treatment records and medical opinions outweigh the Veteran's lay statements, and the assertions of his wife and daughter.  The Veteran is competent to report his symptoms of pain and redness in his arm, as these are observable by his senses.  See Layno, 6 Vet. App. at 465.  The VA treatment notes in July 2006 are thorough and not consistent, however, with the Veteran's lay statements.  For this reason, the Board finds the Veteran's statements regarding the IV infection not credible.  Furthermore, the Veteran, as a lay person, is not competent to establish an etiology for a complex medical issue, such as osteomyelitis, that requires medical education and training.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran, his wife, and his daughter also offered assertions of a nexus between the Veteran's osteomyelitis and an IV infection during his VA hospitalization based on statements they heard the VAMC Section Chief make.  Neither the medical opinion offered by the Section Chief in September 2006, or his clarification statement in March 2013, documented this opinion.  In this case, the report of what the Section Chief said and lay persons' accounts, filtered through lay persons' sensibilities, is "simply too attenuated and inherently unreliable to constitute 'medical' evidence."  Robinette v. Brown, 8 Vet. 69, 77 (1995).  In addition, the Board notes that the Section Chief's September 2006 opinion was based, in part, on the Veteran's assertions of an IV infection at the time of his VA gallbladder surgery, which the record does not support; and upon review of the record, the Section Chief opined no link existed between the Veteran's osteomyelitis and VA treatment.

The Board finds the competent, credible, and probative evidence shows that the Veteran's osteomyelitis was present upon admission to the VAMC in July 2006 and was not caused by VA gallbladder surgery or VA hospitalization.  Therefore, the Board finds that the weight of the evidence is against a claim for compensation for residuals of osteomyelitis with T9 paraspinal abscess as caused by VA gallbladder surgery or VA hospital care under 38 U.S.C.A. § 1151, and the claim must be denied.  As the preponderance of the weight is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Compensation benefits, under the provisions of 38 U.S.C.A. § 1151 for residuals of osteomyelitis with T9 paraspinal abscess as caused by VA gallbladder surgery or VA hospital care, are denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


